Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with C. Cox on 10/20/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) calculating the pressure at a producing well via mathematical algorithms that have been considered to be abstract.  
The use of the data to calculate the pressure is disclosed to be done via a mathematical formula.  Under the broadest reasonable interpretation of the claims, the claims are directed at gathering data and then using that data in an algorithm.  This judicial exception is not integrated into a practical application because the other steps of “determining” are merely data gathering steps.   They gather data gathered is the data required to perform the desired calculation.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps do not perform any significant contribution.  The calculated pressure is not used in any manner; it does not activate any physical change in the producing well.  It is not even recorded in any medium.  There is no practical application of the calculation.  Thus, the claim is only directed to the abstract idea.  The claim is not patent eligible.  
Further, the preamble fails to limit the scope of the claim to an embodiment past the abstract idea.
The dependent claims offer no limitations that establish patentable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (CA2203446).
CLAIM 1:  Brewer discloses a method for calculating a pressure at a producing well having a fluid level and a well casing gas.  Brewer discloses determining a well casing gas flow rate at the surface of the well by measuring a well casing gas build up pressure in a casing annulus when a valve from the casing annulus is closed (see page 9, line 11 – page 10, line 14); determining a fluid level in a casing of the well from the surface using a pressure wave created in the well casing gas (see page 10, line 15 – page 11, line 2 discussing sending pressure information to the “flow computer” to calculate fluid levels among other things; discussion of “pulses” as waves); determining a fluid gradient correction factor using an actual fluid level in the casing (see claims 1-4 comparing the actual to the predefined levels); and calculating the pressure using the well casing gas flow rate, the fluid level and the fluid gradient correction factor (flow computer calculating all these factors together from inputs).
CLAIM 2:  The pressure is a pump intake pressure (“progressive cavity pumps and pumping units”.
CLAIM 3:  The pressure is at any datum in the well (see Figure 1 showing system working with entire well).
CLAIM 4:  The well casing gas flow rate is determined from a plurality of well casing gas flow rate measurements taken over a period of time (data stored in flow computer).
CLAIM 5:  Determining the well casing gas flow rate and the fluid level is done by a combination of valves and a controller associated with the producing well (see page 8, line 14 -page 9, line 10).
CLAIM 6:  The combination of valves and the controller are permanently mounted to the well (see Fig. 1).
CLAIM 7:  The method of claim 5, wherein the data processing is done remotely from the producing well (see Fig. 1 showing computer mounted remotely).
CLAIM 8:  A factor K is used to calculate the flow rate of the well casing gas (factor is the ratio calculated in claim 1).
CLAIM 9:  The actual fluid level is a fluid level determined without adding gas in the fluid column below the fluid level (see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows additional means of measuring pressure at a well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679